MEMORANDUM**
Joel Velasco Hernandez and Eloísa Posada Hernandez, husband and wife and natives and citizens of Mexico, petition pro se for review of the June 2, 2003, order of the Board of Immigration Appeals denying their motion to reconsider the Board’s September 25, 2002, order affirming an immigration judge’s removal order and denial of their application for cancellation of removal under section 240A(b) of the Immigration and Nationality Act, 8 U.S.C. § 1229b(b). We review the Board’s denial of a motion to reconsider for abuse of discretion. Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002). The Board did not abuse its discretion here, where petitioners’ motion to reconsider challenged only the Board’s failure to provide oral argument.
To the extent petitioners challenge the Board’s September 25, 2002, order, we lack jurisdiction to consider those arguments. See Section 309(c)(4)(C) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, codified as amended as a note to 8 U.S.C. § 1101 (Supp.1997) (requiring a petition for judicial review to be filed within 30 days of the Board’s final order of deportation); Martinez-Serrano v. INS, 94 F.3d 1256, 1257-58 (9th Cir.1996) (holding that the filing of a motion to reconsider does not toll the statutory time in which to appeal the Board’s underlying deportation order).
PETITION FOR REVIEW DISMISSED IN PART AND DENIED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.